Citation Nr: 1021627	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  03-35 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected hallux valgus, left foot.

2.  Entitlement to a rating in excess of 30 percent for 
service-connected residuals of a gunshot wound, left foot, 
with non-united fractures of the second, third, and fourth 
metatarsals with loss of muscle, tendons, and nerves.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas, which denied a disability rating in excess of 10 
percent for residuals of a gunshot wound, left foot, and a 
June 2005 rating decision which granted an evaluation of 10 
percent for hallux valgus, left foot.  The Veteran's claims 
file has since been transferred to the Regional Office in 
Muskogee, Oklahoma (the RO).  The Veteran's disability rating 
for service-connected residuals of a gunshot wound, left 
foot, was increased to 30 percent via a May 2003 rating 
decision.  

In his December 2003 VA substantive appeal [VA Form 9], the 
Veteran indicated his desire to present evidence and 
testimony at a videoconference before a Veterans Law Judge.  
In an April 2004 correspondence, the Veteran's representative 
stated that the Veteran did not desire to have such a 
hearing.  The Veteran has not since requested another 
hearing.  The hearing request is therefore deemed to have 
been withdrawn.

The Board remanded these claims for additional development in 
November 2008.  As will be further discussed below, such 
development has been completed and the Veteran's claims have 
been returned to the Board for appellate proceedings.  

In recent submissions, the Veteran's representative alleged 
that the Veteran is unable to work due to his service-
connected left foot disabilities, and this is sufficient to 
raise an informal claim of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  The Court recently held that a 
claim for TDIU can be inferred as part of the original claim 
for a higher initial rating in certain circumstances.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  This case 
differs, however.  A formal claim for TDIU was considered and 
denied by the RO during the pendency of the claims for an 
increase now on appeal to the Board.  TDIU was denied in 
unappealed rating decisions dated in August 2004 and February 
2008.  The record does not reflect that the Veteran filed a 
notice of disagreement with either decision.  Nothing in Rice 
suggests that the finality of those decisions can be overcome 
by subsequent allegations that the Veteran is entitled to a 
total rating (that is - by a subsequent informal TDIU claim).  
Therefore, in the circumstances of this case, the Board 
REFERS the Veteran's claim for TDIU to the RO for further 
action.


FINDINGS OF FACT

1.  The Veteran is receiving the maximum schedular rating for 
hallux valgus of the left foot.

2.  The Veteran's service-connected residuals of a gunshot 
wound, left foot, with non-united fractures of the second, 
third, and fourth metatarsals with loss of muscle, tendons, 
and nerves, is manifested by pain and limitation of motion.  
The Veteran's left foot disability does not functionally 
approximate loss of use of the left foot.  

3.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disabilities on appeal 
are inadequate.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of the currently assigned 10 percent for the Veteran's 
service-connected hallux valgus of the left foot have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5280 (2009).

2.  The criteria for an increased disability rating for 
service-connected residuals of a gunshot wound, left foot, 
with non-united fractures of the second, third, and fourth 
metatarsals with loss of muscle, tendons, and nerves, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.68, 
4.71a, 4.73 Diagnostic Codes 5167, 5283, 5311 (2009).

3.  The criteria for referral of the service-connected issues 
on appeal for consideration on an extra-schedular basis are 
not met.  38 C.F.R. § 3.321(b)(1) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Stegall considerations

As was alluded to in the Introduction, the Board remanded the 
Veteran's claim in November 2008.  

In essence, the November 2008 Board remand instructed the 
agency of original jurisdiction (AOJ) to provide the Veteran 
with the proper notification under the Veterans Claims 
Assistance Act of 2000 (VCAA) pursuant to the decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) and 
schedule the Veteran for a VA examination to determine the 
current severity of his service-connected left foot 
disabilities.  The AOJ was then to readjudicate the claims.

The Veteran was provided proper Dingess notice in a letter 
dated January 2009.  The Veteran presented for a VA 
examination in October 2009; the report of which is 
associated with the Veteran's claims file.  The VA Appeals 
Management Center (AMC) subsequently readjudicated the 
Veteran's claim in a December 2009 supplemental statement of 
the case (SSOC).     

Thus, all of the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].  

I.  The Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claims for increased 
ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's hallux valgus claim arises from a granted claim 
of service connection.  The Court observed that a claim of 
entitlement to service connection consists of five elements, 
of which notice must be provided prior to the initial 
adjudication:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements in initial ratings cases.  See Dunlap v. Nicholson, 
21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claims, a 
letter dated in August 2002 fully satisfied the duty to 
notify provisions concerning his claims for service 
connection and an increased rating.  The Veteran was informed 
that evidence was needed showing his service-connected left 
foot disabilities had increased in severity.  He was informed 
of the types of evidence that could substantiate his claims, 
such as medical records or lay statements regarding personal 
observations.  He was asked to provide information as to 
where he had been treated for his left foot disabilities and 
informed that VA was responsible for obtaining any federal 
records, VA records, and a medical examination, if necessary.  

The Board notes that the Veteran was not notified of how VA 
determines disability ratings and effective dates at the time 
of the initial adjudication of his claims.  However, such was 
a practical and factual impossibility since the Court's 
decision in Dingess was not promulgated until March 2006.  A 
letter to the Veteran dated in March 2006 provided him with 
sufficient Dingess notification.  A January 2009 letter also 
informed the Veteran of the method in which VA determines 
disability ratings.  The Veteran's claims were subsequently 
readjudicated in SSOC's dated in April 2007, July 2008 and, 
most recently, December 2009.  As such, there was not 
prejudice to the Veteran concerning the timing of these 
notice elements.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
treatment records are in the file.  Additionally, private 
treatment records identified by the Veteran have been 
obtained and associated with the Veteran's claims file.  The 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in 
October 2002, May 2005, April 2006 and October 2009.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The October 2002, May 2005, April 2006 and October 
2009 VA examination reports are thorough and supported by VA 
outpatient treatment records. Although the October 2002 
examiner did not have the claims file to review, the 
Veteran's subjective complaints and the objective findings 
were recorded, and the Veteran was afforded three subsequent 
VA examinations in which the claims file was reviewed.   
Furthermore, the examination reports, combined with the other 
evidence of records, provides findings that are adequate to 
rate the Veteran's disabilities under the appropriate rating 
criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007); see also 38 C.F.R. § 4.2 (2009).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II.  Increased Ratings

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected hallux valgus, left foot

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2009).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2009).  See, e.g., DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 
(2009).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2009).  Under VA 
regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 
4.25 (2009); see also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

The Veteran's service-connected hallux valgus of the left 
foot is rated under Diagnostic Code 5280 [hallux valgus, 
unilateral].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5280 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the Veteran's case (hallux valgus).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the Veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 5280.  

Diagnostic Code 5280 provides that unilateral hallux valgus 
when operated with resection of the metatarsal head or when 
severe, if equivalent to amputation of the great toe, 
warrants a maximum rating of 10 percent.

As mentioned above, the Veteran's hallux valgus of the left 
foot is currently rated 10 percent disabling.  The report of 
the May 2005 VA examination reflects that the Veteran's left 
great toe showed hallux valgus alignment with some prominence 
of the first metatarsal head medially due to loss of the bony 
parts of the second, third and fourth metatarsals.  
Therefore, there is hallux valgus deformity of the left foot.  
Applying Diagnostic Code 5280, a 10 percent rating may be 
assigned.  The currently assigned 10 percent ratings are the 
maximum ratings available under Diagnostic Code 5280.  DeLuca 
considerations are therefore inapplicable. 
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) [if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. 
§ 4.40 and 4.45 are applicable].

The Board has considered the possibility of staged ratings.  
See Fenderson; Hart, both supra.  The record reflects that 
the Veteran has been awarded the maximum 10 percent 
disability rating for his hallux valgus at all times during 
the course of this appeal.  Accordingly, staged ratings are 
inapplicable.  See id.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's 
increased rating claim.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  



2.  Entitlement to a rating in excess of 30 percent for 
service-connected residuals of a gunshot wound, left foot, 
with non-united fractures of the second, third, and fourth 
metatarsals with loss of muscle, tendons, and nerves

The law and regulations generally pertaining to increased 
rating claims has been set forth above and will not be 
repeated.

The Veteran's service-connected residuals of a gunshot wound, 
left foot, with non-united fractures of the second, third, 
and fourth metatarsals with loss of muscle, tendons, and 
nerves is assigned a 30 percent disability rating under 38 
C.F.R. § 4.73, Diagnostic Code 5311 [muscle injuries, Group 
XI].  

Review of the relevant evidence of record demonstrates that 
the Veteran's service-connected residuals of a gunshot wound, 
left foot, with non-united fractures of the second, third, 
and fourth metatarsals with loss of muscle, tendons, and 
nerves presents symptomatology also congruent with Diagnostic 
Code 5283 [malunion or nonunion of the tarsal or metatarsal 
bones].  

The Board notes that Diagnostic Code 5284 [foot injuries, 
other] is not most appropriate because it is a catch-all 
provision which is intended to cover a variety of foot 
disabilities.  In the present case, the Veteran's service-
connected disability is more accurately described by the 
specific provisions of Diagnostic Code 5283.  The Court has 
referred to "the canon of interpretation that the more 
specific trumps the general".  See Zimick v. West, 11 Vet. 
App. 45, 51 (1998) ("'a more specific statute will be given 
precedence over a more general one . . . . ") [quoting Busic 
v. United States, 446 U.S. 398, 406 (1980)]; see also 
Kowalski v. Nicholson, 19 Vet. App. 171, 176-7 (2005).  

Therefore, the specific diagnostic codes, Diagnostic Code 
5283, which involves fracture residuals, and Diagnostic Code 
5311, disabilities of muscle group XI, are properly applied 
here, rather than the more general Diagnostic Code 5284.

Diagnostic Code 5311, is used to evaluate injury to Muscle 
Group XI.  The function of these muscles is: propulsion, 
plantar flexion of the foot (1); stabilization of the arch 
(2, 3); flexion of the toes (4, 5); flexion of the knee (6).  
The muscles involved are the posterior and lateral crural 
muscles, and muscles of the calf, which include the (1) 
triceps surae (gastrocnemius and soleus), (2) tibialis 
posterior, (3) peroneus longus, (4) peroneus brevis, (5) 
flexor hallucis longus, (6) flexor digitorum longus, (7) 
popliteus, and (8) plantaris.

Under Diagnostic Code 5311, slight injury to this muscle 
group warrants a noncompensable (zero percent) rating.  A 
moderate injury to this muscle group warrants a 10 percent 
rating, while a moderately severe injury warrants a 20 
percent rating, and a severe injury warrants a 30 percent 
rating.  See also, 38 C.F.R. § 4.56 discussing the 
characteristics of muscle injuries that are slight, moderate, 
moderately severe, and severe.  Terms such as 'mild,' 
'slight,' 'moderate,' and 'severe,' are not defined in VA 
regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  See 38 
C.F.R. § 4.6.

As the Veteran is already in receipt of the maximum 30 
percent disability rating under Diagnostic Code 5311 for his 
service-connected residuals of a gunshot wound, left foot, 
with non-united fractures of the second, third, and fourth 
metatarsals with loss of muscle, tendons, and nerves, a 
rating in excess of 30 percent is not warranted under this 
diagnostic criteria.
 
Diagnostic Code 5283 provides ratings based on malunion or 
nonunion of tarsal or metatarsal bones.  Moderate malunion or 
nonunion of tarsal or metatarsal bones is rated 10 percent 
disabling; moderately severe malunion or nonunion of tarsal 
or metatarsal bones is rated 20 percent disabling; and severe 
malunion or nonunion of tarsal or metatarsal bones is rated 
30 percent disabling.  38 C.F.R. § 4.71a.  A note to 
Diagnostic Code 5283 provides that foot injuries with actual 
loss of use of the foot are to be rated 40 percent disabling 
as provided by Diagnostic Code 5167.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5167.

Since the Veteran is already in receipt of 30 percent for his 
service-connected residuals of a gunshot wound, left foot, 
with non-united fractures of the second, third, and fourth 
metatarsals with loss of muscle, tendons, and nerves, a 
rating in excess of 30 percent is only warranted if the 
Veteran's symptoms associated with his disability are 
consistent or more closely approximate to loss of use of the 
foot pursuant to Diagnostic Code 5167.  

The term "loss of use" of a foot is defined by 38 C.F.R. § 
3.350(a)(2) as that condition where no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the knee 
with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., in the case of a foot, could be accomplished equally 
well by an amputation stump with prosthesis.  

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot are extremely unfavorable 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of three and one-half inches or more.  Also considered as 
loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is 
complete paralysis of the external popliteal (common 
peroneal) nerve and consequent foot drop, accompanied by 
characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Under 38 C.F.R. § 
4.124a, Diagnostic Code 8521, complete paralysis also 
encompasses foot drop and slight drop of the first phalanges 
of all toes, an inability to dorsiflex the foot, loss of 
extension (dorsal flexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes.  

The competent medical evidence of record does not reflect 
that the Veteran exhibits any of the symptomatology 
enumerated within 38 C.F.R. §§ 3.350(a)(2).  While the 
Veteran has difficulty ambulating, the medical evidence set 
forth in the record does not provide that the Veteran's left 
foot is disabled to the level which approximates loss of use 
of his left lower extremity.  While the medical evidence of 
record shows that his service-connected left foot 
disabilities sometimes affect his balance, all locomotion 
does not appear to be precluded.  The Veteran recently 
reported that he can walk 200 to 300 yards.  See the October 
2009 VA examination report.  Further, the VA examinations of 
record reflect that the Veteran does not require assistant 
devices for walking.  As explained above, loss of use 
requires that NO effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with use of a suitable 
prosthetic appliance.  This is a particularly high standard, 
and has not been met in this case.  

In light of above, the competent medical evidence of record 
does not reflect that the Veteran's service-connected 
residuals of a gunshot wound, left foot, with non-united 
fractures of the second, third, and fourth metatarsals with 
loss of muscle, tendons, and nerves, approximates loss of use 
of his left foot, and as such, a 40 percent disability rating 
is not for application as per Diagnostic Codes 5283 or 5167.  

The Board notes in passing that the "amputation rule" 
provides that the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
that elective level, were amputation to be performed.  See 38 
C.F.R. § 4.68 (2009).  Amputation of the foot, permitting 
prosthesis, warrants a 40 percent rating, as discussed 
immediately above under Diagnostic Code 5167.  

At the present, the Veteran is in receipt of a 30 percent 
disability rating for his service-connected residuals of a 
gunshot wound, left foot, with non-united fractures of the 
second, third, and fourth metatarsals with loss of muscle, 
tendons, and nerves, 10 percent for hallux valgus of the left 
foot and 10 percent for a residual scar of the left foot.  
Applying the method set out at 38 C.F.R. § 4.25(a), the 
combined disability rating for the Veteran is 43 percent, 
which is then rounded down to 40 percent.  See 38 C.F.R. § 
4.25, Table I (2009).  Accordingly, the Veteran is in receipt 
of the maximum combined rating for service-connected 
disabilities of the left foot as his combined service 
connected rating for disabilities of the left foot is 
equivalent to the disability rating assignable for amputation 
of the left foot.    

As shown above, and as required by Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the Veteran.  In this 
case, the Board finds no provision upon which to assign a 
rating greater than 30 percent for the Veteran's service-
connected residuals of a gunshot wound, left foot, with non-
united fractures of the second, third, and fourth metatarsals 
with loss of muscle, tendons, and nerves.  

The Board has considered the possibility of staged ratings.  
See Fenderson; Hart, both supra.  The Board, however, 
concludes that the criteria for a 30 percent disability 
rating have at no time been met.  Accordingly, staged ratings 
are inapplicable.  See id.

III.  Extraschedular Considerations

The Board has also considered extraschedular evaluations.  
The determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step 
inquiry.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  
Initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; 
see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a 
threshold finding that the evidence before VA presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate is required for extraschedular consideration 
referral).

The Board notes that the Veteran's representative asserts 
that the schedular criteria are inadequate for evaluating the 
Veteran's service-connected left foot disabilities.  The 
Board disagrees.  As fully detailed above, a higher 
disability rating is available where specific criteria are 
met (in this case, loss of use of the right foot).  Without 
loss of use of the foot, the Veteran does not meet the 
schedular criteria for a higher disability rating.  It does 
not appear that the Veteran has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation 
for his level of impairment.  In other words, he does not 
have any symptoms from his service-connected disorders that 
are unusual or are different from those contemplated by the 
schedular criteria.  The available schedular evaluations for 
the Veteran's service-connected disabilities are adequate.  
Referral for extraschedular consideration is not warranted.  
See VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
service-connected hallux valgus, left foot, is denied.

Entitlement to a rating in excess of 30 percent for service-
connected residuals of a gunshot wound, left foot, with non-
united fractures of the second, third, and fourth metatarsals 
with loss of muscle, tendons, and nerves, is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


